United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 04-4044
                                ___________

Donald Thorbes,                       *
                                      *
                  Appellant,          *
                                      *
       v.                             *
                                      *
Ron Bahl,                             *
                                      *
                  Appellee,           *
                                      *
McClellan; Redditt; Cedric Williams; * Appeal from the United States
Potts; Meyer,                         * District Court for the Western
                                      * District of Missouri.
                  Defendants,         *
                                      *      [UNPUBLISHED]
George Williams, Supervisor, Jackson *
County Detention Center,              *
                                      *
                  Appellee,           *
                                      *
Linda Hengel, Case Manager, Jackson *
County Detention Center,              *
                                      *
                  Defendant.          *
                                 ___________

                          Submitted: May 5, 2006
                             Filed: May 11, 2006
                              ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________
PER CURIAM.

       Donald Thorbes appeals the district court’s* adverse grant of summary
judgment in Thorbes's 42 U.S.C. § 1983 action seeking damages from Ron Bahl, the
Jackson County Detention Center (JCDC) Director, and from George Williams, the
Medical Services Unit Supervisor, based on events occurring while Thorbes was a
pretrial detainee at JCDC. Thorbes's claims arose from a delay in scheduling a follow-
up appointment for an injury he suffered to his jaw in January 2000, and from the later
failure to administer prescribed medications from January 25-31 and from February
9-16, 2000. Having carefully reviewed the record, we affirm. See Hartsfield v.
Colburn, 371 F.3d 454, 456 (8th Cir. 2004) (standard of review).

      We agree with the district court that Thorbes’s fractured jaw was a serious
medical need, but the record would not allow a jury to conclude either Bahl or
Williams knowingly disregarded Thorbes’s need for a follow-up appointment within
two to three days of his initial emergency-room visit, or knowingly disregarded
Thorbes’s need for pain medication. See id. at 456-57 (elements of medical
deliberate-indifference claim involving pretrial detainee).

       As to the follow-up appointment, nothing in the summary judgment record
shows Bahl was involved in scheduling the appointment, and Williams’s scheduling
of the appointment within six days shows at most negligence: the initial x-ray of
Thorbes’s jaw was negative for a fracture or dislocation, and there was no evidence
Williams knew Thorbes was having swelling, pain, and difficulty eating in the interim.
See Gibson v. Weber, 433 F.3d 642, 646 (8th Cir. 2006) (showing required to
establish deliberate indifference is greater than showing of gross negligence).




      *
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                         -2-
        In addition, Thorbes did not establish a trialworthy issue on whether Bahl or
Williams knew of Thorbes's problems in receiving medication during the periods at
issue. The record reveals the only time Bahl and Williams were told of a problem
with Thorbes’s medication, which occurred on February 15, they each took immediate
action. See Meloy v. Bachmeier, 302 F.3d 845, 849 (8th Cir. 2002) (supervisor is
liable for Eighth Amendment violation only if he is personally involved in violation
or his corrective inaction constitutes deliberate indifference; supervisor must know of
conduct and facilitate it, condone it, or turn blind eye to it).

       Likewise, the record does not support liability based on a theory of failure to
train or supervise, given the lack of evidence from which a jury could infer either Bahl
or Williams had notice their subordinates were delaying the administration of
Thorbes’s medication, see Otey v. Marshall, 121 F.3d 1150, 1155 (8th Cir. 1997); and
for the same reason, the record also does not present any trialworthy issues on
Thorbes’s negligent-supervision claim, see Cook v. Smith, 33 S.W.3d 548, 553 (Mo.
Ct. App. 2000) (plaintiff must show one who has breached duty of care to plaintiff
could reasonably have foreseen resulting injuries of type suffered by plaintiff).

      We affirm the district court.
                      ______________________________




                                          -3-